MEMORANDUM OPINION
                                         No. 04-10-00349-CV

                              BETTER-BUILT ENTERPRISES, INC.,
                                         Appellant

                                                   v.

 RAST IRON WORKS COMPANY, INC., First National Bank Group, Inc., and Quincy Joist
                           Company, Inc.,
                             Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-20507
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 29, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See Tex. R. App. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                    PER CURIAM